-

o fe NH DW MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00884-KJM-EFB Document5 Filed 05/22/19 Page 1 of 2

Mark Aussieker

8830 Olive Ranch Lane Fi t Ee i}

Fair Oaks, CA 95628

 

Phone: 916-705-8006 MAY 22 2019
aussieker] @gmail.com CLERK, U.S, DISTRICT COURT
EASTERN DISTRICT QF CALIFORNIA

   

 

in pro per ey

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

sMARK AUSSIEKER Case 2:19-cv-00884-KJM-EFB
Plaintiff,

V.
Bridgevine Inc. and DIRECTV, LLC NOTICE OF SETTLEMENT

. Defendant.

 

 

 

NOW COMES THE PLAINTIFF to respectfully notify this Honorable Court
that this case has settled individually. Plaintiff request that this Honorable Court
vacate all pending hearing dates and allow ten (10) days with which to file
dispositive documentation. Dispositional documents will be forthcoming. This
Court shall retain jurisdiction over this matter until fully resolved.

Dated: 2-H Ay

MARK AUSSIE

 

 

 

 
EL Ww

oO Oo NN DH N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00884-KJM-EFB Document5 Filed 05/22/19 Page 2 of 2

CERTIFICATE OF SERVICE

Filed by hand with United States District Court S: z 2-(4 , with a copy emailed
to:

Emailed to :
Karl S. Kronenberger karli@KRInternetLaw.com
Liana W. Chen liana@KRInternetLaw.com 5 20 7 4

Steinmetz, Kyle J. KSteinmetz@mayerbrown.com
"Adam B. Brouillet" <ABrouillet@trenam.com>

Mark Afssieker

 

 

 
